DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 11/18/2021, in which claims 1-20 are presented for examination, wherein claims 1, 16 are recited in independent form. The present Application has a Provisional Application 62/828,463 with a filing date of 04/02/2019 and is a Continuation of 16/833,674 with filing date of 03/30/2020.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,212,821(hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present application are found in the claims of the patent, wherein the present application is a broadened version of the patent (limitations of the patent are omitted with respect to the present application) and any changes are obvious at least from United States Patent Application Publication US-20180192417 to Yin et al (hereinafter d1) in view of United States Patent Application Publication US-20180279291 to Tiirola et al (hereinafter d2). Regarding claim 1 of the present application, claim 1 of the present application corresponds to claim 1 of the patent wherein the limitations of claim 1 of the present application correspond directly to the limitations of claim 1 of the patent except the limitations of the present application add a transmitting and indication to the “determined” elements of the patent.  All other limitations of claim 1 of the present application correspond directly to limitations of claim 1 of the patent. Wherein the transmitting elements are obvious at least over the disclosure of d1 in view of d2 including URLLC to address collision between URLLC traffic and PUSCH or PUCCH transmission (i.e. transmitting  first transmission occasion overlaps in time with second transmission occasion) (see d1 para. 0114) wherein it is disclosed that the URLLC is assigned higher priority than any other UL transmission (i.e. wherein a first priority is higher than a second priority) (see d1 para. 0114); d1 discloses a PUCCH/PUSCH transmission colliding with a URLLC traffic in the same symbol, where it is determined that the URLLC has higher priority, wherein the PUCCH is dropped for a 1-symbol PUCCH or with respect to a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped or if a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped. (i.e. transmitting a first transmission occasion and a first priority of a first uplink channel; determining a second transmission occasion and a second priority of a second uplink channel) (see d1 para. 0116); wherein over lapping symbols are dropped to give higher priority to a URLLC transmission wherein the UE drops the remaining PUCCH transmission if the number of PUCCH symbols punctured by the URLLC is above a threshold (i.e. transmitting a particular symbol of the second uplink channel to cancel a transmission of the second uplink channel based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling the transmission of the second uplink channel from the particular symbol) (see d1 para. 0117).
Regarding claim 16 of the present application, claim 16 of the present application corresponds to claim 15 of the patent wherein the limitations of claim 16 of the present application correspond directly to the limitations of claim 15 of the patent except the limitations of the present application add a transmitting an indication to the “determined” elements of the patent. All other limitations of claim 1 of the present application correspond directly to limitations of claim 1 of the patent. Wherein the transmitting elements are obvious at least over the disclosure of d1 in view of d2 including URLLC to address collision between URLLC traffic and PUSCH or PUCCH transmission (i.e. transmitting  first transmission occasion overlaps in time with second transmission occasion) (see d1 para. 0114) wherein it is disclosed that the URLLC is assigned higher priority than any other UL transmission (i.e. wherein a first priority is higher than a second priority) (see d1 para. 0114); d1 discloses a PUCCH/PUSCH transmission colliding with a URLLC traffic in the same symbol, where it is determined that the URLLC has higher priority, wherein the PUCCH is dropped for a 1-symbol PUCCH or with respect to a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped or if a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped. (i.e. transmitting a first transmission occasion and a first priority of a first uplink channel; determining a second transmission occasion and a second priority of a second uplink channel) (see d1 para. 0116); wherein over lapping symbols are dropped to give higher priority to a URLLC transmission wherein the UE drops the remaining PUCCH transmission if the number of PUCCH symbols punctured by the URLLC is above a threshold (i.e. transmitting a particular symbol of the second uplink channel to cancel a transmission of the second uplink channel based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling the transmission of the second uplink channel from the particular symbol) (see d1 para. 0117).
Regarding claims 1 and 16, the limitations of claims 1 and 16 of the present application differ from claims 1 and 15 of the patent addressed above in that slightly modify the elements of the patent to include transmit aspects of the same system addressed above, however the limitations of the claims are obvious from the patent at least in view of d1 in view of d2. D1 in view of d2 disclose URLLC to address collision between URLLC traffic and PUSCH or PUCCH transmission (i.e. transmitting  first transmission occasion overlaps in time with second transmission occasion) (see d1 para. 0114) wherein it is disclosed that the URLLC is assigned higher priority than any other UL transmission (i.e. wherein a first priority is higher than a second priority) (see d1 para. 0114); d1 discloses a PUCCH/PUSCH transmission colliding with a URLLC traffic in the same symbol, where it is determined that the URLLC has higher priority, wherein the PUCCH is dropped for a 1-symbol PUCCH or with respect to a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped or if a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped. (i.e. transmitting a first transmission occasion and a first priority of a first uplink channel; determining a second transmission occasion and a second priority of a second uplink channel) (see d1 para. 0116); wherein over lapping symbols are dropped to give higher priority to a URLLC transmission wherein the UE drops the remaining PUCCH transmission if the number of PUCCH symbols punctured by the URLLC is above a threshold (i.e. transmitting a particular symbol of the second uplink channel to cancel a transmission of the second uplink channel based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling the transmission of the second uplink channel from the particular symbol) (see d1 para. 0117) wherein the functionality executed by the device is corresponds to limitations already addressed above with respect to claims 1 and 15 of the patent, wherein the limitations of claims 1 and 16 of the present invention correspond to the limitations required by claims 1 and 15, wherein the differences are obvious over the noted disclosure of d1 in view of d2 set forth above.
The limitations of dependent claims 2-15 of the present application correspond directly to the limitations of claims 2-14 of the patent and dependent claims 17-20 of the present application correspond directly to the limitations of claims 2, 15-17 of the patent. The limitations of the dependent claims of the present application correspond in an obvious manner to the limitations of claims 1-18 of the patent.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180192417 to Yin et al (hereinafter d1) in view of United States Patent Application Publication US-20180279291 to Tiirola et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method in a network entity, the method comprising:”d1 teaches a system including a UE and gNB (i.e. apparatuses) (see d1 Fig. 1) wherein the apparatus includes at least a transceiver (see d1 Figs. 1, 23) and a least a processor (i.e. controller) coupled to the transceiver and memory (see d1 Fig. 23) wherein the processor controls programming stored in the memory (see d1 Fig. 23, para. 0202) to execute functions comprising a method (see d1 para. 0114-0120); in the field of endeavor of  wireless communications (see d1 para. 0002);
as to the limitations “transmitting an indication to schedule a first uplink channel, where the first uplink channel corresponds to a first transmission occasion and a first priority; transmitting an indication to schedule a second uplink channel, where the second uplink channel corresponds to a second transmission occasion and a second priority, where the first transmission occasion overlaps in time with the second transmission occasion and the first priority is higher than the second priority; determining a particular symbol of the second uplink channel from which a transmission of the second uplink channel is cancelled by a user equipment based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling a reception of the second uplink channel based on the determined particular symbol” d1 discloses techniques applied to URLLC to address collision between URLLC traffic and PUSCH or PUCCH transmission (i.e. first transmission occasion overlaps in time with second transmission occasion) (see d1 para. 0114) wherein it is disclosed that the URLLC is assigned higher priority than any other UL transmission (i.e. wherein a first priority is higher than a second priority) (see d1 para. 0114); d1 discloses a PUCCH/PUSCH transmission colliding with a URLLC traffic in the same symbol, where it is determined that the URLLC has higher priority, wherein the PUCCH is dropped for a 1-symbol PUCCH or with respect to a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped or if a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped. (i.e. transmitting a first transmission occasion and a first priority of a first uplink channel; transmitting a second transmission occasion and a second priority of a second uplink channel) (see d1 para. 0116); wherein over lapping symbols are dropped to give higher priority to a URLLC transmission wherein the UE drops the remaining PUCCH transmission if the number of PUCCH symbols punctured by the URLLC is above a threshold (i.e. transmitting a particular symbol of the second uplink channel to cancel a transmission of the second uplink channel based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling the transmission of the second uplink channel from the particular symbol) (see d1 para. 0117). However, d1 does not appear to explicitly disclose “overlapping”, although such is implied by the sections noted above, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including a URLLC PUCCH which overlaps with eMBB UCI (uplink HARQ FB/PUCCH) or uplink data symbols (PUSCH), which includes puncturing/dropping the eMBB HARQ FB/UL data symbols to transmit only URLLC UCI (i.e. overlapping) (see d2 Fig. 6 para. 0078-0082) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of overlapping as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “The method according to claim 1, wherein the first uplink channel comprises at least one of ultra-reliable low-latency communication data and ultra-reliable low-latency communication uplink control information” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose URLLC data and/or control information (see d1 para. 0114).
Regarding claim 3, as to the limitation “The method according to claim 1, wherein the first transmission occasion partially overlaps in time with the second transmission occasion, and wherein the second transmission occasion starts earlier than the first transmission occasion” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose overlapping in time of transmission occasions (see d1 para. 0116; d2 para. 0078-0082) including wherein the second starts earlier than the first (see d1 para. 0119-0120).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of overlapping as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 4, as to the limitation “The method according to claim 1, wherein the user equipment stops transmission of the second uplink channel from the particular symbol, wherein the particular symbol is not a beginning symbol of the second uplink channel” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose signals that are transmitted and PUCCH symbols on corresponding REs are dropped (i.e. stopping transmission) wherein a transmission already starts, and the URLLC collides with it the symbol is dropped (i.e. wherein the particular symbol is not a beginning symbol of the second uplink channel) (see d1 para. 0116).
Regarding claim 7, as to the limitation “The method according to claim 1, wherein the particular symbol is determined based on a physical uplink shared channel timing capability for the user equipment” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose symbol determination based on PUSCH (see d1 para. 0058, 0065, 0114).
Regarding claim 8, as to the limitation “The method according to claim 1, wherein the first uplink channel comprises a physical uplink control channel carrying first hybrid automatic repeat request acknowledgement information; wherein the second uplink channel comprises a physical uplink shared channel carrying at least second hybrid automatic repeat request acknowledgement information, and wherein the method further comprises receiving the first and second hybrid automatic repeat request acknowledgement information in the first uplink channel” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose HARQ-ACK (see d1 para. 0124, 0135, 0167; d2 para. 0052, 0054, 0088) including multiplexing thereof (see d2 para. 0060-0061, 0067).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of multiplexing as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “The method according to claim 8, wherein the first hybrid automatic repeat request acknowledgement information has higher priority than the second hybrid automatic repeat request acknowledgement information” d1 in view of d2 disclose the method of claim 8 as set forth above, d1 in view of d2 also disclose using priority information (see d1 para. 0114-0120; d2 para. 0072, 0082) with respect to HARQ (see 1 para. 0124, 130, 0155-0158; d2 para. 0052, 0054, 0088).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of HARQ as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 10, as to the limitation “The method according to claim 8, further comprising transmitting an indication to multiplex the second hybrid automatic repeat request acknowledgement information with the first hybrid automatic repeat request acknowledgement information in the first uplink channel” d1 in view of d2 disclose the method of claim 8 as set forth above, d1 in view of d2 also disclose reception of information for multiplexing both signals (see d1 para. 0125, 0135, 0167; d2 para. 0060-0061, 0067, 0093) for HARQ (see d1 para. 0124, 0130, 0155-0158; d2 para. 0052, 0054, 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of HARQ as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The method according to claim 8, further comprising determining whether the user equipment is in a power-limited condition, wherein receiving the first and second hybrid automatic repeat request acknowledgement information comprises receiving the first and second hybrid automatic repeat request acknowledgement information in the first uplink channel in response to determining that the user equipment is not in the power-limited condition” d1 in view of d2 disclose the method of claim 8 as set forth above, d1 in view of d2 also disclose determination of a power limited situation and transmitting a signal if not power limited (see d2 para. 0054, 0079, 0082).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of power details as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The method according to claim 1, wherein the particular symbol is determined based on a number of symbols during a time duration between a start time of the first transmission occasion and an end time of the second transmission occasion” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose a symbol based on a number of symbols between a start time and end time (see d1 para. 0114-0120).
Regarding claim 13, as to the limitation “The method according to claim 12, wherein a time interval of the particular symbol includes a start time of the first transmission occasion if the number of symbols is less than a threshold value” d1 in view of d2 disclose the method of claim 12 as set forth above, d1 in view of d2 also disclose an interval that includes a start time and threshold value (see d1 para. 0116-0120).
Regarding claim 14, as to the limitation “The method according to claim 1, wherein the second uplink channel comprises a plurality of frequency hops, wherein each of the plurality of frequency hops comprises a set of self-decodable coded hybrid automatic repeat request acknowledgement bits” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose using frequency hopping (see d1 para. 0037, 0067, 0101-0104, Fig. 21 para. 0199-0223; d2 para. 0063-0067) with HARQ-ACK (see d1 para. 0124, 0130, 0155-0158; d2 para. 0052, 0054, 0088). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of HARQ ACK with frequency hopping  as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 16, as to the limitation “An apparatus comprising: a transceiver” “and a controller coupled to the transceiver,”d1 teaches a system including a UE and gNB (i.e. apparatuses) (see d1 Fig. 1) wherein the apparatus includes at least a transceiver (see d1 Figs. 1, 23) and a least a processor (i.e. controller) coupled to the transceiver and memory (see d1 Fig. 23) wherein the processor controls programming stored in the memory (see d1 Fig. 23, para. 0202) to execute functions comprising a method (see d1 para. 0114-0120); in the field of endeavor of  wireless communications (see d1 para. 0002);
as to the limitations “transmits an indication to schedule a first uplink channel, where the first uplink channel corresponds to a first transmission occasion and a first priority, and transmits an indication to schedule a second uplink channel, where the second uplink channel corresponds to a second transmission occasion and a second priority, where the first transmission occasion overlaps in time with the second transmission occasion and the first priority is higher than the second priority; and a controller coupled to the transceiver, where the controller determines a particular symbol of the second uplink channel from which a transmission of the second uplink channel is cancelled by a user equipment based on the first transmission occasion overlapping in time with the second transmission occasion, and cancels a reception of the second uplink channel based on the determined particular symbol” d1 discloses techniques applied to URLLC to address collision between URLLC traffic and PUSCH or PUCCH transmission (i.e. first transmission occasion overlaps in time with second transmission occasion) (see d1 para. 0114) wherein it is disclosed that the URLLC is assigned higher priority than any other UL transmission (i.e. wherein a first priority is higher than a second priority) (see d1 para. 0114); d1 discloses a PUCCH/PUSCH transmission colliding with a URLLC traffic in the same symbol, where it is determined that the URLLC has higher priority, wherein the PUCCH is dropped for a 1-symbol PUCCH or with respect to a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped or if a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped. (i.e. transmitting a first transmission occasion and a first priority of a first uplink channel; transmitting a second transmission occasion and a second priority of a second uplink channel) (see d1 para. 0116); wherein over lapping symbols are dropped to give higher priority to a URLLC transmission wherein the UE drops the remaining PUCCH transmission if the number of PUCCH symbols punctured by the URLLC is above a threshold (i.e. transmitting a particular symbol of the second uplink channel to cancel a transmission of the second uplink channel based on the first transmission occasion overlapping in time with the second transmission occasion; and cancelling the transmission of the second uplink channel from the particular symbol) (see d1 para. 0117). However, d1 does not appear to explicitly disclose “overlapping”, although such is implied by the sections noted above, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including a URLLC PUCCH which overlaps with eMBB UCI (uplink HARQ FB/PUCCH) or uplink data symbols (PUSCH), which includes puncturing/dropping the eMBB HARQ FB/UL data symbols to transmit only URLLC UCI (i.e. overlapping) (see d2 Fig. 6 para. 0078-0082) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of overlapping as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The apparatus according to claim 16, wherein the first uplink channel comprises at least one of ultra-reliable low-latency communication data and ultra-reliable low-latency communication uplink control information” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose URLLC data and/or control information (see d1 para. 0114).
Regarding claim 18, as to the limitation “The apparatus according to claim 16, wherein the first transmission occasion partially overlaps in time with the second transmission occasion, where the second transmission occasion starts earlier than the first transmission occasion” d1 in view of d2 disclose the apparatus of claim 16 as set forth above, d1 in view of d2 also disclose overlapping in time of transmission occasions (see d1 para. 0116; d2 para. 0078-0082) including wherein the second starts earlier than the first (see d1 para. 0119-0120).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of overlapping as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: allow a more efficient use of resources (see d2 para. 0098); allowing for an improvement to the URLLC PUCCH coverage when multiplexed with eMBB PUCCH/PUSCH (see d2 para. 0100), provide low latency for high reliability data service type, such as URLLC PUCCH, while also accommodating lower reliability data service types (see d2 para. 0101) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of allow a more efficient use of resources with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Claims 5, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20180070341 to Islam et al (hereinafter d3).
 	 Regarding claim 5, as to the limitation “The method according to claim 1, wherein a start time of the particular symbol is no later than a start time of the first transmission occasion” d1 in view of d2 teaches a the method of claim 1 as set forth above, however, d1 does not appear to explicitly disclose “wherein a start time of the particular symbol is no later than a start time of the first transmission occasion”, although such is implied by the sections noted above, attention is directed to d3 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to a start time of the particular symbol is no later than a start time of the first transmission occasion (see d3 para. 0137, 0141, 0142). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of start time as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to accommodate the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of accommodating the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually. 
Regarding claim 15, as to the limitation “The method according to claim 14, wherein cancelling the reception of the second uplink channel comprises cancelling a reception of a first at least one frequency hop of the second uplink channel, where a third transmission occasion of the first at least one frequency hop overlaps in time with the first transmission occasion, and wherein the method further comprises receiving a second at least one frequency hop of the second uplink channel, where a fourth transmission occasion of the second at least one frequency hop does not overlap in time with the first transmission occasion” d1 in view of d2 teaches a the method of claim 14 as set forth above, however, d1 does not appear to explicitly disclose “cancelling the transmission of the second uplink channel comprises cancelling a transmission of a first at least one frequency hop of the second uplink channel, where a third transmission occasion of the first at least one frequency hop overlaps in time with the first transmission occasion, and wherein the method further comprises transmitting a second at least one frequency hop of the second uplink channel, where a fourth transmission occasion of the second at least one frequency hop does not overlap in time with the first transmission occasion”, although such is implied by the sections noted above, attention is directed to d3 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to a start time of the particular symbol is no later than a start time of the first transmission occasion (see d3 para. 0137, 0141, 0142) ass applied to frequency hopping legs (see d3 para. 0087, 0117,0182) as applied to the techniques of d1 in view of d2 (frequency hopping (see d1 para. 0037, 0067, 0101-0104, Fig. 21 para. 0199-0223; d2 para. 0063-0067) with HARQ-ACK (see d1 para. 0124, 0130, 0155-0158; d2 para. 0052, 0054, 0088)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of start time as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to accommodate the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of accommodating the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The apparatus according to claim 16, wherein a start time of the particular symbol is no later than a start time of the first transmission occasion” d1 in view of d2 teaches a the apparatus of claim 16 as set forth above, however, d1 does not appear to explicitly disclose “wherein a start time of the particular symbol is no later than a start time of the first transmission occasion”, although such is implied by the sections noted above, attention is directed to d3 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to a start time of the particular symbol is no later than a start time of the first transmission occasion (see d3 para. 0137, 0141, 0142). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of start time as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 and d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to accommodate the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result of accommodating the presence of both low latency and latency tolerant communications in shared time-frequency resources to try to improve resource utilization with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of d3 is considered as a whole and not individually.
Allowable Subject Matter
Claims 6, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and ALL intervening claims.

Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200077470 A1 to Xiong; Gang et al. discloses an apparatus of a User Equipment (UE). The apparatus may comprise a first circuitry, a second circuitry, and a third circuitry. The first circuitry may be operable to process one or more configuration transmissions from the gNB carrying a rule for Uplink (UL) collisions and process a first Downlink (DL) transmission and a second DL transmission. The second circuitry may be operable to identify a first UL transmission for the first DL transmission and a second UL transmission for the second DL transmission, the first UL transmission overlapping with the second UL transmission in at least one Orthogonal Frequency Division Multiplexing (OFDM) symbol. The third circuitry may be operable to generate at least one of the first UL transmission and the second UL transmission in accordance with the rule for UL collisions.
US 20190349960 A1 discloses LI; Qing et al. beamforming based initial access, beam management, and beam based mobility designs for NR systems. Issues are identified and addressed related to, for example, initial access, control channel design, eMBB and URLLC mixing, and beam training.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643